This is an appeal from an order sustaining a general exception to plaintiff's original petition. The order does not show upon sustaining the exception that the plaintiff declined to further amend, and that judgment was thereupon entered in favor of the defendant against the plaintiff, or that plaintiff's cause of action be dismissed. The order as entered is only interlocutory, and does not dispose of the case, and is not a final judgment from which an appeal can be prosecuted. This court is therefore without jurisdiction. Hill v. Nolan, 147 S.W. 365; Darby v. White, 165 S.W. 481.
The appeal dismissed.